By the Court.
If Dennison and Claflin were the authorized agents of Holden, notice to him might be served on them; if :hey were not, then, Holden not being known to the selectmen as owner of the land, the notice might be served by posting. Gen. Sts. c. 43, § 61. In either alternative, therefore, there was sufficient notice of the laying out of the way; and this fact, being conclusive in favor of the defendant, renders it unnecessary to consider the other grounds of defence.

Judgment for the defendant affirmed.